Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated as of October 4, 2010 (the “Agreement”), by and
between Synta Pharmaceuticals Corp., a Delaware corporation (the “Company”), and
Azimuth Opportunity Ltd., an international business company incorporated under
the laws of the British Virgin Islands (the “Investor”), is entered into as of
August 19, 2011 (the “First Amendment Date”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

 

RECITALS

 

WHEREAS, Section 4.18 of the Agreement provides that the Registration Statement
was declared effective by order of the Commission on August 28, 2008, the
definition of “Base Prospectus” in the Agreement refers to the Company’s
prospectus, dated August 28, 2008, and the definition of “Registration
Statement” refers to the registration statement on Form S-3, Commission File
Number 333-152833;

 

WHEREAS, on August 4, 2011, the Company filed a new registration statement on
Form S-3, Commission File Number 333-176022, to register the offer and sale of
shares of Common Stock under the Agreement, which new registration statement was
declared effective by order of the Commission on August 19, 2011;

 

WHEREAS, the Company and the Investor desire to utilize the new registration
statement on Form S-3, Commission File Number 333-176022, in connection with the
offer and sale of shares of Common Stock under the Agreement, in lieu of the
registration statement on Form S-3, Commission File Number 333-152833;

 

WHEREAS, the Agreement remains in full force and effect;

 

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

 

WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                      Amendment of Section 4.18(i).  Effective
as of the First Amendment Date, Section 4.18(i) of the Agreement shall be
amended and restated in its entirety to read as follows:

 

“(i)                               The Company has prepared and filed with the
Commission in accordance with the provisions of the Securities Act the
Registration Statement, including a base

 

--------------------------------------------------------------------------------


 

prospectus relating to the Shares. The Registration Statement was declared
effective by order of the Commission on August 19, 2011. As of the date hereof,
no stop order suspending the effectiveness of the Registration Statement has
been issued by the Commission or is continuing in effect under the Securities
Act and no proceedings therefor are pending before or, to the Company’s
knowledge, threatened by the Commission.  No order preventing or suspending the
use of the Prospectus or any Permitted Free Writing Prospectus has been issued
by the Commission.”

 

2.                                      Amendment of “Base Prospectus”
Definition.  Effective as of the First Amendment Date, the definition of “Base
Prospectus” in Annex A to the Agreement shall be amended and restated in its
entirety to read as follows:

 

“ “Base Prospectus” shall mean the Company’s prospectus, dated August 19, 2011,
a preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.”

 

3.                                      Amendment of “Registration Statement”
Definition.  Effective as of the First Amendment Date, the definition of
“Registration Statement” in Annex A to the Agreement shall be amended and
restated in its entirety to read as follows:

 

“ “Registration Statement” shall mean the registration statement on Form S-3,
Commission File Number 333-176022, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including any related registration statements filed pursuant to
Rule 462(b) under the Securities Act), including all documents filed as part
thereof or incorporated by reference therein, and including all information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A,
Rule 430B or Rule 430C under the Securities Act.”

 

4.                                      Continuing Effect of Agreement.  Except
as expressly set forth in this First Amendment, all other provisions of the
Agreement remain in full force and effect.

 

5.                                      Governing Law.  This First Amendment
shall be governed by and construed in accordance with the internal procedure and
substantive laws of the State of New York, without giving effect to the choice
of law provisions of such state.

 

6.                                      Counterparts.  This First Amendment may
be executed in counterparts, all of which taken together shall constitute one
and the same original and binding instrument and shall become effective when all
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.

 

 

Company:

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

By:

/s/ Keith S. Ehrlich

 

 

 

Name:

Keith S. Ehrlich

 

 

 

Title:

Vice President, Finance and

 

 

 

 

Administration, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Investor:

AZIMUTH OPPORTUNITY LTD.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Poole

 

 

 

Name:

Peter Poole

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------

 